Definition, description, presentation and labelling of spirit drinks (debate)
The next item is the report by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on the definition, description, presentation and labelling of spirit drinks C6-0440/2005
Mr President, honourable Members, I am speaking on behalf of my colleague, Commissioner Fischer Boel, who wishes to thank the rapporteur, Mr Schnellhardt, and the members of the various committees involved in drawing up this excellent report. She also wishes to express her appreciation for the good cooperation between all involved in Parliament and the Council, and to thank the Council for its work. As a result of this cooperation, the work has moved smoothly and steadily towards achieving the result of which we are all aware.
On 15 December 2005, the Commission submitted a proposal for a new regulation on the definition, description, presentation and labelling of spirit drinks. Since then, a whole series of discussions have taken place: a public hearing took place in Parliament on 20 July 2006; there were reports from the Committee responsible, the Committee on the Environment, Public Health and Food Safety; there were opinions from the Committee on Agriculture and Rural Development and the Committee on Internal Market and Consumer Protection. This process has been very intensive and constructive under the codecision procedure. A series of informal trialogues took place which led to the Council's general approach, which not only accommodates most of the Member States' concerns, but also reflects the European Parliament's powers of codecision by taking the vast majority of its proposals on board.
One proposal in particular that has been taken on board is the abolition of the initial proposal for the categorisation of spirit drinks; secondly, the introduction of a strong quality policy for spirit drinks; thirdly, the withdrawal of the proposal to allow flavours to be added to eau de vie; and fourthly, the strengthening of the powers of the European Parliament by introducing the regulatory committee with scrutiny procedures in most of the cases for which provision is made for comitology. Those are just a few of the essential amendments which were introduced on the initiative of the European Parliament. During this whole procedure, my colleague, Commissioner Fischer Boel, has played a constructive and pragmatic role with a view to finding a result that we hope the European Parliament will be able to endorse.
In line with the international obligations deriving from the TBT Agreement and following the Council's request of 23 April 2007, the Commission sent the file to the WTO, setting a two-month period for comments. This notification was formally made on 1 June 2007.
As regards vodka, the Commission still has some reservations at this stage, which are primarily of a legal nature. The Commission has always taken a clear stance that it must ensure that a definition of vodka is compatible with EU law and fits the WTO context. The definition of the raw-material bases for this popular product - which is enjoying considerable market buoyancy worldwide - has been subject to considerable debate in the last month. The general approach of the Council distinguishes the labelling of vodka between one group based on potatoes and cereals, and those products which are derived from other raw materials which shall bear the indication 'produced from' and list the products that go into it. The Commission's legal service has expressed concern about the compatibility of this solution both with EU law and with WTO obligations.
Any restriction of the present legislation needs to be duly justified and proportionate; the least intrusive way has to be found to serve this goal. So my colleague would like to conclude with these words: 'For the time being, let me congratulate the Council Presidency and Parliament for their very successful collaboration, which I hope will be endorsed as a first-reading agreement by Parliament in view of a final adoption once the WTO notification procedure has been brought to an end in two months' time'.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, you all heard what the Commissioner said, which, I can honestly say, expressed my feelings exactly. All of us in this room heard it, and we shall take it into account during tomorrow's vote, too.
What was the starting point? When we held the hearing on 26 June of last year, we soon found that there were very great differences in the implementation of the Regulation. The Council was divided, Parliament was divided, and we really wondered how all this was to be overcome. I regard the fact that we have before us today a compromise involving the Council, the Commission and sections of Parliament - after first reading, mark you - as rather sensational, considering the starting situation. It is a result for all those involved, and so I should like to thank the Commission, the Council and those fellow Members who have helped to work on it: Mrs McAvan, Mr Schlyter, and Mr Maaten of the Group of the Alliance of Liberals and Democrats for Europe, to name but a few. Their cooperation was excellent, and indeed this is the only way of achieving a positive result.
Not only did this come together at the drawing board, it was also the result of a clear vote in committee: 58 votes in favour to only 2 against, with 2 abstentions - that was a result we could build on. As the Commissioner said, many of Parliament's proposals have been implemented. We already agreed back then that the quality of the Regulation had to be improved, it had to include more consumer information, and it had to be brought into line with the internal market. This Regulation was necessary. There had been two regulations and many Acts of Accession, but they could not achieve all this.
How wonderful - there is no system of categories. We are not classifying spirit drinks according to quality - that would have been a very bad thing - but in the field of quality we do have a ban on flavouring spirits. This means that it is forbidden to add flavourings to spirits. I once said, exaggerating somewhat, that I wanted to see spirit drinks falling under the Regulation on spirit drinks, not containing so many chemicals that they ended up under the Regulation on chemicals. What is important, however, is the protection of producers who use proper methods, and we cannot allow - to exaggerate - the production of spirit drinks to become the preparation of toxic cocktails.
The issue of sweetening is another that was pushed through by Parliament. I should like to say to the Commission now that, when we discuss sweetening under the extended comitology procedure, we shall take great care that the addition of sugar is kept within reasonable bounds. Figures have been mentioned: 20 grams per litre, which corresponds to five teaspoons. I have to say that tea with five teaspoons of sugar added starts to lose its appeal! We shall keep an eye on this.
The methanol content of 50 grams per hectolitre in the old Regulation has been reduced to 10 grams per hectolitre. This had been a health problem. The hydrocyanic acid content of stone-fruit marc spirit has been reduced by 3 grams to 7 grams per hectolitre of pure alcohol. These are achievements that cannot be praised enough. The new proposal also reflects traditional methods. We have been at pains to ensure, in particular, that traditionally produced products can continue to be produced. That is a very important point.
Moving on, now, to vodka: a very contentious issue. I could have lived with the Commission proposal that the raw-material basis of vodka always be included on the label; but the traditional producing countries, for example Poland and Finland, objected. I took account of these objections, which related to traditions, and said: in that case, we shall exempt potatoes and cereals from the labelling requirement, and only the other agricultural raw materials used to produce vodka must be stated. That was the right solution as, when I look at the amendments that have been tabled and hear what the Commissioner has to say, I can already tell that all the amendments stating otherwise will fail to gain any support from within the Council, the Commission or the WTO. We are right to exempt these two products from the labelling requirement, in order to take account of traditions in Poland and Finland. We must not be tempted to introduce legislative amendments banning the manufacture of products when there is no basis for this in either health considerations or internal-market rules or consumer-protection rules. That would be taking things too far. We have always done things that way in previous legislation, too.
Therefore, I would appeal to you to support the compromise tomorrow. There is no alternative compromise. Failure to adopt the present proposal will render all the other parts of the compromise invalid. The Commission will then try again to enforce its ideas, which were strongly contested, the Council will start quarrelling again, and we shall have no regulation for the coming years. I should like to point that out so that no one tries to say later on that they would have voted differently if I had only told them that. That is the reason for my request. I look forward to the discussion.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President, I should like to congratulate Mr Schnellhardt on his patience above all else.
The spirit industry is extremely important to us, creating jobs, status, export and tax revenue. Therefore it has been important to update the 1989-1990 regulations, to bring greater clarity and greater legal certainty to improve the definition of the main spirit drinks and to resolve any problems with spirits with a quasi-geographical indication status.
What we now have is a proper registration system for geographical indication, which is important, and I am glad we have got rid of the three categories of spirits. We have now ended up with something that is compatible with the WTO and TRIPS, which ensures smooth running in the internal market, prevents fraud and counterfeiting, protects the consumer and does not underplay and undermine solid, long-established industries, such as the second biggest vodka producer in Europe - the United Kingdom - where in Scotland vodka is such an important industry. That is why we must support these proposals.
I think the Commission proposal was better than the compromise, but it is important to move forward with the compromise on vodka, bearing in mind geographical indications will protect forever Polish vodka, Finnish vodka, Swedish vodka, Lithuanian vodka, and so on.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, if we have to take decisions about food legislation and end up encroaching on territory which people and Member States believe to form part of their own individuality and tradition, then it has never been easy to reach sound agreements. The fact that Mr Schnellhardt has managed to do exactly that for this regulation on spirit drinks deserves the respect of us all.
We need a fresh regulation, because the present one is no longer up to date, technologically speaking and because it requires clarification in the area of the WTO rules and also further to the recent enlargement.
Mr Schnellhardt has achieved a widely supported agreement in this House and with the Council, which will bring us better consumer protection, allow our European products to occupy a clearly defined position on the global market within the WTO framework and also promote the smooth running of the internal market. Moreover - and this is not insignificant - it recognises, by means of labelling and the system of geographical designations among other things, the specificity of each product, although there are still doubts among some, not least in our group, about the vodka provisions. Here too, though, the rapporteur has done a sterling job by requiring that, if vodka is made from raw materials other than grain or potatoes, this raw material should be indicated on the label next to the product name. In doing so, we are using techniques that have been used before with great success. Years ago, in relation to beer and chocolate, we held a similar discussion on traditions, values, interests of suppliers of raw materials and of large and small producers; when those discussions were over, we reached a compromise much like Mr Schnellhardt's present compromise with the Council. This is why I would urge all those doubting Thomases among you to revisit the compromise and to give it your backing if possible.
on behalf of the PSE Group. - Mr President, the Socialist Group will be supporting the trialogue compromise and all its elements, as outlined by the rapporteur, Mr Schnellhardt. I should like to thank him for all his hard work and, like Mr Titley, his patience, because this has become a very complex dossier and one on which emotions have started to run high.
We are supporting this compromise because we want the European drinks industry to have high-quality products for consumers and we want to protect our industry on the world markets. What we do not want to do with this legislation is to give one country's type of production an advantage over another country's type of production. That is not the aim of the legislation. There is room for all European producers, as long as they meet high quality standards.
That brings me to the vodka compromise. I think it is a good compromise. Why? Because, as Mr Schnellhardt has said, for the first time it recognises that there is a special place for traditional manufacturers using cereals and potatoes. But, at the same time, it allows other long-standing producers of vodka to continue to market their products on the European market - and they will be labelled.
We cannot have a situation as proposed by some of the amendments which seek to take certain European producers off the market. That would never get a majority in this House and would never get a majority in the Council. Everybody has to work in a spirit of compromise and what we have got on the table has something for everybody.
We have also got to work with facts. It is simply not true that the compromise on vodka would allow you to make vodka, for example, from animal waste, as has been circulated again in this House today. That is not true. It is made from very high-quality agricultural products.
I want to say something to the British Conservatives about vodka. I understand from their press release last week they are not supporting the compromise now and they have accused Labour of selling the British vodka industry down the river. I have to say that this is vital for European jobs, it is vital for the drinks industry, which employs 60 000 people, and has the support of British industry as well as European vodka producers and other drinks manufacturers. I can see surprise from some Members. I hope we will have this clarified because I have the press release here.
Finally, it is not just about vodka, it is about high-quality drinks. Many colleagues from different countries have come to Mr Schnellhardt, myself and other colleagues and asked for certain changes because of their traditional production. All those things have been met. The Council and the Commission have been very helpful and I very much hope that tomorrow, after, as Mr Titley has said, 18 years have passed since we started trying to get this legislation on the statute book, we just go ahead and do it and protect European jobs.
on behalf of the ALDE Group. - (NL) Mr President, the discussion on the Schnellhardt report is being hijacked by the discussion on vodka, which is unfortunate, because it is a report that says so much more in many areas that are so crucial to Europe and to this industry in Europe. This is why I should like to single out a number of those other points.
The directive's first concern is, of course, the quality of the European drinks industry. It also says something about Europe, because wherever you go in the world, we see European drinks, distilled in Europe, available in all shapes and sizes, and with a recognition of the quality which we produce in Europe. This is important in a situation in which not everything that is said about Europe is always positive, because this is something in which Europe excels. What the rapporteur has done is to reinforce this very element, more so, it has to be said, in his original report than in the compromise which was eventually struck with the Council. It is, to my mind, a fantastic achievement and something we should hold onto.
Distillation is a craft, a truly traditional craft. Anyone who visits distilleries - and I recently visited some gin distilleries in my own country - can see for themselves that it is a craft. It is an art to make these products well and in a way that the quality is retained at all times. This is without a doubt the most important element in this report. Rather than adding sugar or flavourings at random, we have clear definitions for these drinks, even very strict definitions, not least at the industry's request. This is how consumers receive sound information about the product. They know what they buy, and can rely on the fact that what they are getting is quality. This directive also allows the European drinks industry, thanks to this quality, to remain a strong contender in the competition.
It also says something about Europe, namely about the regional origin of many of these drinks. In this respect, this directive is almost like a microcosm of the European Union, as it demonstrates the diversity of the European Union and how we together, in this very diversity, can all still be European. This too is very important to my mind.
I will now briefly turn to the subject of vodka, on which the rapporteur has tried to reach a compromise which received my wholehearted support during the discussion. He has, as I see it, made a valiant attempt at trying to strike a sound compromise between the old vodka industries in the European Union, which existed at the time the definition was drafted - even before Sweden, Finland, Poland and all the other countries joined the Union - and these more recent Member States, and has done a reasonable job of it.
Despite this, most of my group are in favour of a much stricter definition of vodka, and I have to say that their arguments are valid. This is why it is good that this issue is on the table, so that it can be thrashed out. Firstly, as regards consumer information, my group takes the view that every consumer must be able to rely on the fact that vodka is made from potatoes or cereals - these are of the essence - and sugar beet perhaps. As the majority in my group see it, consumers should be able to take this as read.
It goes further than this though. This is not just about the product. There is also a discussion about the individuality and identity of the countries where it is produced. After all, what would our reaction have been if this discussion with these countries had been held before? Would we have said: for the sake of consumer information, it is also possible to introduce onto the market cognac made from potatoes or whiskey made from grapes? No, of course we would never have done this, and my group wants us to be consistent in the case of vodka too. They have a point, of course.
I would like to see us reach agreement at first reading. I welcome the fact that this argument is on the table, and in this respect, I support my group's amendment.
on behalf of the UEN Group. - (PL) Mr President, objections have been raised concerning the proposal for a regulation on spirit drinks for a number of reasons.
First of all, broadening the definition of vodka to include spirit drinks based on raw ingredients other than those traditionally used infringes the law and is damaging to the economic interests of current vodka producers and consumers.
Secondly, as a result of the proposed changes, the new Member States will yet again lose out. Poland, one of the main vodka producers in the European Union and the world, will be particularly affected.
Thirdly, this move will be yet another blow for farmers who grow cereal crops, potatoes and beet. They will not have the slightest chance of compensating for their losses with other crops.
Fourthly, the name 'vodka' is a trade name, linked with a specific product that is manufactured according to a specific recipe and using specific ingredients, namely grain, potatoes and beet molasses. Any product made from other raw ingredients will be a different product. Therefore, it cannot be labelled as 'vodka'. It has to have its own, distinct name.
on behalf of the Verts/ALE Group. - (SV) Mr President, I wish, above all, to thank Mr Schnellhardt for the piece of work that we now have and that demanded so much patience. What patience we have all shown towards the lobbyists of the spirits industry! It will be a great relief to be rid of them.
This package is really all about we politicians regulating sales advantages through origin marking and similar measures. That being said, I nonetheless think that even when it comes to spirits - which are not in themselves useful products that politicians should encourage - origin marking and similar measures may have a large role to play in defending local patterns of production against unfair competition.
What I think we have so far forgotten to talk about in the debate is the work we have done to reduce the sugar content of spirits and the use of synthetic flavourings and colorants. That is also an important aim of the compromise: to produce a smaller quantity of synthetic spirits.
We now move on to vodka. Incidentally, I have tabled an amendment, number 149, designed to stop all traditionally unsweetened types of spirit from being sweetened. Let us return to vodka, however. The compromise arrived at states that grain and potatoes are the basis for vodka and that the product should be labelled accordingly if it is made of anything else. If producers begin to cheat where labelling is concerned and try to evade the issue and sell non-traditional vodka as ordinary vodka, we shall have to come back to this issue, as it is not intended that they should do that. If vodka is made of anything other than grain or potatoes, this must be stated on the bottle.
Sugar beet has been added in the amendments designed to afford still more protection to vodka. It is not traditional in my country to make vodka from sugar beet. Why should I support amendments that add sugar beet and put it on a par with grain and potatoes? I am therefore voting against those amendments.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I should first like to thank Mr Schnellhardt for his sterling efforts in drawing up this report. I feel that he was able, despite initial difficulties, to strike a balance, and reach a compromise in terms both of technology and of the various national interests. I should like to highlight two points, the first of which is the definition of vodka.
In our proceedings in the Committee on the Environment, Public Health and Food Safety I have already said that we should not succumb to the pressure that has been brought to bear by the so-called traditional producers. It is my firm belief that the argument so often put forward that we should have the same precise definition of what raw materials vodka can be made from as we do for whiskey and rum, is not entirely valid. After all, the technology of vodka-making is completely different. I therefore feel that the current definition of vodka is workable and sufficient. With regard to the current situation and to the opinions of the traditional producers, I feel that the compromise definition in point 145 of the report could be a solution, and as shadow rapporteur I recommend that at least some MEPs from my group should support it.
I cannot finish without mentioning the definition of slivovice, a specific issue for the Czech Republic. Mr Schnellhardt knows that there was a technical oversight, and that the Committee on the Environment...
(The President cut off the speaker)
on behalf of the IND/DEM Group. - (NL) Mr President, I should like to congratulate Mr Schnellhardt on the compromise that is before us. It has been some time coming, but with this result, there is a good chance of an agreement at first reading.
I am delighted that the point that I have mentioned during the debate in the Committee on the Environment, Public Health and Food Safety has been accepted. It concerns the ambiguous clause of creating the impression that there is mention of a certain age on the label. I am pleased that this clause has now been scrapped, because in this way, the Dutch young gin and old gin remain safeguarded. Indeed, this indication of gin refers to the preparation method of the gin and not the age.
I should like to finish off with a brief comment about vodka. Whilst I, as a Dutchman, am not used to drinking much vodka, I do sympathise with my Eastern European colleagues. This is why I have decided to back the vodka definition in which only potatoes, cereals and sugar beet can be used as raw materials. Further to the rapporteur's appeal, I will give this matter some more thought.
on behalf of the ITS Group. - (DE) Mr President, I welcome the fact that our discussion here and now on labelling, designations of origin and the production of spirit drinks is based on a workable compromise that is clearly suitable for preserving tradition and the typical national means of producing spirit drinks across Europe.
However, I should like to make a few observations on a related problem. The age at which people are starting not only to smoke but also to drink alcohol has fallen. In the case of the former, the EU has already brought itself to undertake common action and also campaigns to strengthen young people's self-confidence. It is time we did the same in the case of the latter, in my opinion. What a drink is called is probably of secondary importance as far as young consumers are concerned, and will probably not make any difference to the problem. For example, the introduction of a special tax on alcopops only led people to switch to beer and to wine-based pre-mixed drinks, which explains why the number of young people drinking themselves into a coma has not gone down.
Young people are probably not drinking any more than before; the reasons for alcohol consumption have not changed. What are significant, however, are the break-up of social structures such as the traditional family, the increasing isolation of young people in front of the television or computer screen, and often the lack of alternatives.
High-quality production of spirit drinks across Europe is an important matter. On the other hand, however, there is no doubt that the protection of young people from related problems is just as important.
(SK) First of all, let me express my thanks to the rapporteur, Mr Schnellhardt, for his work on this topic. I would also like to praise the work of several Polish Members in connection with the drafting of amendments aimed at protecting the vodka tradition, which has long been a speciality of Eastern European countries. These amendments were also aimed at protecting customary, time-honoured methods of production which date back to the 15th century, and which should be employed in accordance with the traditions of the countries that were the first to produce such beverages.
The biggest 'apple of discord' in this report is the definition of vodka, namely what ingredients the beverage must contain in order to be designated as vodka. Throughout the centuries, vodka has been defined in Eastern European countries as a spirit made from grain, potatoes or sugar-beet molasses. To reiterate the point, since vodka is a speciality of the countries of Eastern, rather than Western, Europe, I would ask my colleagues from other countries to respect the definition and not to expand it to include citrus-flavoured spirits, etc. These and different spirits, which are the specialities of other countries, need another designation, primarily to prevent attempts at misleading customers.
(SK) Member States rightfully take pride in the fact that long-established methods of production and processing raw materials are respected, recognised and protected when applied to traditional designations, such as cognac, champagne, Scottish whiskey, rum, port wine, etc. These are conventional terms, and it is natural that manufacturers have clear definitions of the technological processes used in production and, similarly, of the primary raw materials.
It is only natural that manufacturers from traditional countries of origin jealously and carefully guard these definitions. For that reason, Slovak producers, for example, had to replace the word 'rum' with a different designation, because the Slovak beverage was not made from sugar cane using the original method. In other words, manufacturers from the new Member States paid their harmonisation dues long ago. Now we are facing a situation where it is mostly the EU 15 Member States that must show that they can behave in a fair and proper manner and consistently comply with the same requirements that in the past were imposed on us. The matter at hand is vodka, as has been discussed here. All of a sudden we are witnessing a requirement to designate as vodka second- and third-rate spirits made of bananas and other fruits.
Consumers will then be misled into believing that they are drinking vodka and will stop buying the genuine product. This will harm the bona fide producers that follow the tradition and make vodka exclusively from the appropriate raw materials. Ladies and gentlemen, in Finland, Poland, Slovakia, the Czech Republic and all other Scandinavian countries, the designation vodka may traditionally be granted only and exclusively to a product made from either grain or potatoes. Therefore, I ask you to take this into account and to subscribe to these arguments during the vote.
(CS) Ladies and gentlemen, when we discuss the report on the labelling of alcohol, we should take into account not only the technical aspects and the need to ensure the transparency of the European market, but also the fact that the production and drinking of alcohol is often linked to local traditions and customs. European legislation should therefore not in any way restrict these traditions and customs and certainly not prohibit them.
In my country, the Czech Republic, slivovice is one of the traditional drinks. Maintaining traditional methods of producing slivovice is guaranteed under the country's treaties of accession to the EU and should therefore not be undermined, certainly not by the Committee on the Environment, Public Health and Food Safety. I should therefore like to call on you, ladies and gentlemen, to support Amendment 144 tomorrow in the vote, and to rectify the mistake that has crept into the report. Please lend your support to this tradition, which is not just a Czech and Moravian drink, but also a wonderful European one.
(SV) Mr President, ladies and gentlemen, there are two reasons why it is important to preserve the traditional definition of vodka: the historically significant regional aspect and the consumer aspect.
In the Nordic countries and in many of the EU's new Member States, we have a long, Slavic-inspired history and tradition of vodka production, in which alcohol is manufactured from potatoes and grain.
Champagne and cognac are strictly defined. It must be possible for the same rule to apply to vodka - the spirit produced from grain or potatoes.
If no one knows what vodka is, we cannot make informed choices. Consumers are entitled to expect vodka to be based on certain ingredients, just as we all expect wine to be produced from grapes, and gin from juniper berries. If we agree that any old alcohol produced from, for example, bananas or grapes may be called vodka, the consumer knows that ...
(The President cut off the speaker)
(PL) Mr President, today, after many months of work and lively debate involving representatives of alcohol and raw ingredients producers, as well as distributors and consumers, we are discussing Mr Schnellhardt's report. Unfortunately, the solutions put forward in this report have been universally criticised, and satisfy no one.
Products have been artificially divided into three categories, where the vodka category contains no vodkas. Instead, this group includes brandy, whisky, rum, aquavit, and could easily also include our bootleg or moonshine vodka. Splitting alcohols up according to specific names gives the impression that we are involved in subliminal advertising rather than trying to find a solution to this problem. There is no logic in how this matter is being dealt with. As a result, and in spite of my sincere wishes and best intentions, I have to agree with the dissenting voices in this House and vote against this report.
Mr President, as a Scots MEP I have an obvious interest in any regulation that relates to whisky. However, we also have other national drinks, including a very significant economic interest in vodka and gin distillation and bottling. The debates in which I have taken part in the Committee on the Internal Market and Consumer Protection have been interesting, at times heated, and I have argued strongly for a flexible definition of 'vodka'.
Some say that spirits should be treated the same, but vodka and whisky are not the same, and this proposal simply has to recognise that fact. Vodka has traditionally been made from different ingredients in different areas; Scotch whisky is a product of centuries of traditional practice, by contrast. The first reference to Scotch whisky in Scotland was in Exchequer records in 1494/95. The first taxes were imposed in 1644.
Some spirits have traditionally been rounded off using sugar. Scotch whisky has not, and this regulation must not allow that to happen. Protecting the term 'Scotch whisky', as well as the methods of production under geographic definition, is extremely important for Scotland for obvious reasons. Some details still have to be underlined in the technical files, and I look forward to that.
However, this first-reading compromise - the product of lengthy and very heated exchanges - is something that, in the spirit of that compromise, I am now prepared to accept, and I hope that the House will accept it tomorrow.
(SV) We are now to adopt a definition of vodka. My question is: why? As a member of the Committee on the Environment, Public Health and Food Safety, I wish to devote all my time and energy not to defining varieties of spirit but to working for a better environment and better public health.
Public health is genuinely threatened. Europe is far and away the continent on which more alcohol is consumed than anywhere else in the world. In my own country, Sweden, consumption has increased by more than 30% since we became Members of the EU.
All that a definition sanctioned by the EU will do is paint a picture of vodka as something desirable. It is not desirable. Vodka is a form of alcohol, which is dangerous in unduly high quantities. If there is to be a definition of vodka, cannot the industry itself come up with it?
With all due respect to the rapporteur, Mr Schnellhardt, the business of coming up with a definition of vodka should be referred back to the place where most of it is produced and where the manufacturers can sit and produce as many definitions as they like. We politicians have other things to do.
Mr President, I would like to put aside my prepared text and respond to some of my colleagues who spoke earlier in the debate. Mrs McAvan tells us that this measure is designed to protect jobs, yet to the extent that it either bans or qualifies the use of the word 'vodka' for existing brands and existing manufacturers, it seems likely to have exactly the reverse effect.
Mr Maaten asks if we have not been to see a distillery which is a craft industry. Well, Mr Maaten, yes I have. I worked in the industry for several years and I can tell you that a malt whisky distillery is indeed a craft industry, but a vodka or grain whisky distillery is an industrial process and the process for producing vodka produces pure alcohol whether you make it from sugar or from potatoes or from anything else.
All this talk about consumer protection is nonsense. The product is identical and the reason we should not compare vodka with whisky - or brandy, as has been rightly pointed out by my colleague on the other side of the Chamber - is because in those products, the ingredients significantly affect the flavour. Whisky is only whisky if it is made in the proper way, but vodka is based on pure alcohol.
If I may make a general point, we should not be seeking to change the established meanings of words by legislation. However, in this case the compromise proposed by the rapporteur seems to be the best outcome on offer so I suppose that we must reluctantly support it. As happens so often in the European Union, we have to make the best of a bad job.
Mr President, as Mr Helmer has pointed out, and just to clarify for the House, the UK Conservatives are indeed supporting Mr Schnellhardt's amendment on vodka. The issue which our Scandinavian and Polish colleagues appear to be banking on now is the old equality-with-whisky argument.
I have heard people in the House this evening saying that that we could possibly have a situation where whisky is going to be made out of grapes. Well I have to say that these arguments are completely bogus. We are trying to define these products for the benefit of consumers to ensure that what is in the bottle conforms to their expectations of what a whisky or a vodka should be. As distillers will tell you, if you distil at a lower alcoholic strength, more taste comes over the still. Spirits like whisky are distilled at a low strength and derive their taste from the raw materials. Other spirits like vodka are distilled at a high strength and may then even be filtered through charcoal to remove the taste of the raw materials.
Our Nordic colleagues and their allies are trying to have it both ways. They are asking us to define a product not by reference to its characteristics or by reference to what the consumers expect, but by reference to the raw materials that their producers currently use. It is interesting that they have not sought to include sulphite waste, which was the predominant raw material in Sweden in the 1920s, nor apples, nor coal and yellow turnips, which have all been used in Poland in the past. Parliament should not be in the business of defining products so as to exclude producers and distort competition. We should be protecting the consumer, and it is for that reason that we support the approach being taken by Dr Schnellhardt, which avoids artificial restrictions on production while ensuring that consumers are adequately informed.
(PT) Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Schnellhardt on his outstanding report and to commend all those who helped improve on the Commission's proposal to update the law on spirit drinks, with a view to making the text clearer, simpler and easier to implement for companies and consumers needing more and better information in order to make informed choices.
The two regulations currently applicable must be brought under one regulation, in order to simplify the law and to adopt a clear policy on spirit drinks. Regulations must be adapted to the new WTO requirements, and criteria for the recognition of the new geographical indications must be defined.
Lastly, I should like to say that the new regulation, with the contributions from Parliament, which I hope will be adopted, will help extend international knowledge of drinks that help reinforce the identity of many European regions. In particular - if I may say so - the regulation will enhance the quality and value of European rum from overseas territories and Madeira, allowing promoters ...
(The President cut off the speaker)
(PL) Mr President, would the French agree to Champagne made from plums? Would the British be pleased if they were permitted to make apricot gin and peach whisky? Of course they would not. That would be tantamount to heresy. Therefore, I am not surprised that the Poles, Lithuanians, Latvians, Estonians, Swedes, Finns and Danes do not want to recognise as vodka some waste products from the manufacture of wine, whisky or gin.
Let us call a spade a spade. Is the European Parliament to be held hostage by powerful lobby groups representing alcohol manufacturers from southern Europe or the United Kingdom? Do we want public opinion in our countries to decide that our Parliament serves as a 'transmission belt' for economic lobby groups from various countries and sectors? If we do not want this to happen, let us not agree to this ridiculous, broad definition of vodka.
(DE) Mr President, Commissioner, I should like to start by thanking Mr Schnellhardt for his excellent work. I think he has really produced a workable compromise that we should all support tomorrow.
We should bear in mind that this discussion is not about old versus new Member States. Nor is it about good versus bad alcohol, or about capital versus labour. It is about our producing a new version of the Regulation on spirit drinks to adapt it to the current state of affairs. This means we want our consumers to be offered good, correctly labelled products.
If the discussion is now reduced to the vodka issue, we must ask ourselves, firstly, if this is justified and, secondly, what is behind this.
It is very presumptuous, however, to assert that, if alcohol is distilled so much that it loses all taste, the starting point of the raw materials is crucial to the product's designation. Therefore, we would do well to simply adapt to the state of affairs prevailing in Europe - that vodka is already being produced everywhere, even if it may have had its origins in Poland - rather than throwing out the baby with the bath water.
We should bear in mind that we have achieved a great deal. We have improved consumer protection, and we have also, for example, made it possible for traditional products to be labelled more appropriately. That is why I am convinced that this is a really good compromise. My thanks once more to Mr Schnellhardt! We should all support this tomorrow.
(DE) Mr President, I, too, wish to congratulate the rapporteur. The compromise ensures that spirit drinks will be less synthetic in future, which means that we shall see higher quality in the various spirit drinks. The compromise also takes account of national interests: as an Austrian, 'Jagatee' is of course a particular concern of mine.
No one in this House can escape the discussion on the definition of vodka. I have yet to grasp why many speakers have been acting as though there had been no definition of vodka up to now, and the term 'vodka' were now too broad. The opposite is the case. The European Union does already have a definition of vodka, and Parliament's compromise, for which the rapporteur is primarily responsible, is accommodating towards traditional vodka producers - if just a few countries were concerned, which, as we have heard today, is not the case. The House should bear that in mind when it comes to tomorrow's vote.
(LT) Mr President, ladies and gentlemen, since 1989, when the definition and labelling of alcoholic beverages was introduced, there have been many changes. Some traditional spirit-producing countries have become members of the European Union. First there was Sweden and Finland, and now the countries of the second-to-the-last round of expansion - the Baltic countries and Poland. It is from the North that the name vodka derives from, and the traditional methods for manufacturing this spirit.
Traditionally, vodka has always been manufactured from grain. In some places it is also made from potatoes and sugar beets. Now that traditional vodka-producing countries have become EU members, we would like to see that namely alcoholic spirit beverages made from grain, potatoes and sugar beets be called vodka and be labelled as such.
A consumer needs to know what whisky is, and what it is made from. A consumer has the right to buy a product made according to the original and traditional recipes and from traditional ingredients.
If this is applicable to whisky, then why can it not be applied to vodka? I urge my colleagues to vote for a fair compromise: vodka - only from grain, potatoes and sugar beets.
(CS) Commissioner, ladies and gentlemen, as part of the debate on the labelling of alcohol I should like to inform the House of a problem that is overshadowed by the debate over vodka, but that has particular significance for the citizens of the Czech Republic in economic, political and cultural terms. I refer to slivovice a traditional Moravian alcoholic drink made from fruit, most commonly from plums. This drink came under threat when the Committee on the Environment, Public Health and Feed Safety most unfortunately meddled in its definition, which is enshrined in the Accession Treaty of the Czech Republic. I feel that this was done by mistake rather than deliberately, but it is an unfortunate example of politicians' meddling.
Because mistakes must be rectified, I would call on you, ladies and gentlemen, to support the amendment on slivovice, on which I worked with Mr Horst Schnellhardt and which almost all groups have said they will support. I should like to thank Mr Schnellhardt for his willingness to reach solutions that would return the definition of slivovice to a model that corresponds to its traditions. In the same way that Scandinavians closely follow the development of vodka, it is a priority for Czech people that slivovice should continue to take the form of a pure fruit spirit so that the characteristic flavour is not distorted by the addition of various ingredients.
Last but not least, there is a political dimension to all of this which should not be overlooked and which arises from the fact that the definition of slivovice became part of the accession negotiations and was enshrined in the Accession Treaty. The violation of an Accession Treaty would undoubtedly lead to a breakdown of trust between the EU institutions and the Member State concerned, not to mention the fact that a dangerous precedent would be set, which, in some cases, might affect other Member States. Given that our citizens take a lively interest in the fate of slivovice, our lawmakers should show a similar interest. Let us therefore take a much-needed step towards protecting slivovice by adopting the amendment in question.
(PL) Mr President, although the report on the labelling of spirit drinks deals with over 30 different kinds of beverages, I would like to focus on the most controversial issue, namely that of the definition of vodka. The currently binding definition of vodka was drawn up many years before the main vodka producers joined the European Union. Thanks to them, the European Union is the third largest vodka producer in the world. Parliament should therefore adopt a definition of vodka that would secure the reputation and leading market position of this spirit drink.
Maintaining the current definition of vodka and allowing it to be produced from waste material will lower its quality and have a negative impact on its reputation. The trade name 'vodka' should be reserved only for vodka that is produced from traditional ingredients, namely grain, potatoes and beet molasses. This was the definition adopted by the European Parliament's Committee on Agriculture and Rural Development. Vodka made from ingredients other than the ones traditionally used should be given a specific market name, such as 'non-traditional vodka', 'vodka-style spirit drink' or 'non-standard vodka', with the name of the raw ingredients used in its production clearly stated on the label. If this is not done, we will be cheating both ourselves and the consumers.
Finally, I would like to take this opportunity to invite you all to today's food and wine tasting event to promote Polish organic foods, including cold meats, juices and vodka made from grain and potatoes.
(FR) Mr President, since a lot has been said about whisky and vodka, I shall say something about rum, which is produced in only two places within the European Union, those being the French overseas départements and Madeira. Since a great deal of it is drunk throughout Europe, it is imported from numerous third countries, primarily from ACP countries which enjoy special treatment under the 2000 Cotonou Agreement.
Rum is one of the overseas départements' main export products, and the sugar cane rum industry alone accounts for over 40% of the value of exports from Guadeloupe, Martinique and Réunion, and for 40 000 jobs created there.
Where the Community's definition of rum is concerned, then, a great deal is at stake; rum from the French overseas territories needs to be defined in a way that makes it possible for it to be better distinguished from its third-country competitors, specifically by describing it as 'agricultural rum' derived exclusively from sugar cane juice, something that consumers recognise as a sign of quality.
It is no less important, in the eyes of the ACP countries, that this definition be consistent with the EU's overall approach to their rum industry if their growth is to be sustained and if the progress made to date by the Caribbean producers is not to be jeopardised. It was with this in mind that the professional bodies representing producers in the French overseas départements and in the Caribbean countries agreed, in October 2006, at La Barbade, on a common position on the Community definition of rum, taking as the basis for it a generic definition and going on to draw progressive distinctions between traditional rum, agricultural rum and rum refined from sugar.
I would like to thank Mr Schnellhardt for taking on board my request for an adequate definition of agricultural rum and for finally deciding to include in his report the definition of it already to be found in the Council's compromise text. It has been a considerable amount of work, over a long period of time, on the part of the whole industry that has made it possible to promote the production of agricultural rum, so that the denomination, today, is one of the principal guarantors of this French overseas product's entry onto commercial markets, and it is this that makes it possible to hope that the compromise submitted today for this House's approval will be adopted at first reading.
(SV) We Swedish Social Democrats support the compromise on the definition of vodka, and for the same reasons that the Swedish centre-right government does so in the Council of Ministers. We do so because it is the best solution available to Swedish consumers and producers in that it accords an exceptional status to vodka produced in the manner in which we Swedes expect it to be produced, namely from potatoes or grain.
If the compromise disintegrates, there will be no special status accorded to vodka made from potatoes or grain, and consumers will still be unclear as to what they are getting when they buy vodka.
People may be wondering why the EU has to decide on how vodka should be marketed. We do, of course, have a common internal market in the EU, and we therefore also have common rules governing what may be sold in this market and in which ways. Democracy should set limits on the market, including on the ways in which different products may be marketed.
However, I deeply regret the fact that not even a majority of the Committee on the Environment, Public Health and Food Safety could support my amendments with regard to putting warning labels on alcohol. I intend to return to that issue.
Mr President, I have two points and one surprise.
The vodka belt has three arguments. The first is culture and tradition: we have made vodka out of potatoes and grain for over 500 years.
The second is equal treatment: when we joined the Union in 1995, we were told that vodka would have a tight definition, just like rum, whisky or grappa, or in line with some of the more traditional geographic definitions, for instance, of champagne and cognac. We therefore want equal treatment for vodka. We do not want it to be some kind of alcoholic waste basket.
The third is consumption and production: we know what we are talking about - seven countries produce 70% of the vodka and consume 70% of the vodka.
To Mr Stevenson, who told me that we are just driving the industry in our own country, I would point out that Mr Helmer is defending the same position as the Labour Party, so, Mr Stevenson, do not tell me that you are not driving some kind of grape-vodka industry here!
Tomorrow, as a defender of vodka, I will vote for Mr Schnellhardt's overall compromise, but against his compromise on vodka, and for my own amendment on a tighter definition, or indeed for the Liberal ones. I hope that all traditionalists will do the same.
Now we come to my surprise. I must admit that I am not a big fan of Poland's Kaczyński brothers. However, they have done a wonderful job in this vodka debate. They have defended vodka heroically and I hope that this little token of appreciation I am going to send them - a bottle of vodka - will make them soften their position on the Constitution!
Thank you very much. You have added another element to this multi-faceted, at times technical, and impassioned debate. I do not feel that I am the most appropriate recipient of this gift, but I thank you nevertheless.
(HU) The production and consumption of alcohol are probably as old as humanity itself. Hieroglyphics 4-5 000 years old in Egypt and clay tablets in Mesopotamia prove how active the ancients were in this area too. Following on from the Greek god Dionysus and the Roman god Bacchus, the tradition of spirit production was given a new boost during the Middle Ages by Christianity. The technologies used have improved, while the concepts and labelling have become more precise.
In my country, Hungary, pálinka, a 100% fruit brandy, was already established as part of our gastronomy at the time of the Renaissance. In fact, those technologies and products, the unchanged combination of which we can still enjoy today, were already established across Europe roughly 2-300 years ago. However, over the last 50 years, business, advertising and, later on, consumer society itself have completely muddied the clear picture we had up until then. The chemical and distilling industries nowadays are continually creating new tastes and aromas, offering an amazing selection of drinks. At present, you can basically make everything from anything. This has also been accompanied, of course, by traditions being watered down. There are already fewer and fewer people who know what it is worth drinking, why and when.
Ladies and gentlemen! I am conservative when it comes to my political views and gastronomic habits too. I like things to be exactly what they are, and not what adverts want you to believe they are. This is why I am in favour of a strict definition for every drink, including vodka as well. Pálinka is made from fruit and vodka from grain, potatoes or sugar beet. It is all perfectly clear like this.
If we blur the defining lines, we are not just affecting quality, development and our traditions, but we are clouding further the already murky picture. In that case, we can easily take the approach George Orwell's hero did in '1984', when he cannot say what he is actually drinking. Like everyone else in the book, he too calls that horrible-tasting, foul-smelling dishwater gin.
(DE) Madam President, Commissioner, ladies and gentlemen, the Commission proposal aimed to bring about simplification, to combine the two previous regulations into one: and it has done so. The second aspect - adapting the regulations to new technical requirements and to the requirements of the WTO and of TRIPS - will also be a success. The third objective - the continued validity of existing geographical indications, which can continue to be supplemented in future by additional designations - will also be achieved. With some give and take on the part of the individual Member States, that, too, will provide clarity in future.
I should like to thank the rapporteur, Mr Schnellhardt, for the effort he has put into the many difficult negotiations. In the dispute over 'Jägertee' or 'Jagertee', Germany has compromised and accepted the term 'Hüttentee' as the German designation. All parties must be prepared to take a step closer to one other.
A great deal of tradition is involved, but mutual tolerance is required. By way of explanation, the term 'Champagne' refers to the designation of origin - that is, the regional origin - and has less to do with the ingredients. In Germany, we order a 'Klarer'. By this we mean a spirit made from agricultural produce: fruit, grain or potatoes. We have taken steps towards ensuring the clear nature of this product, and towards maintaining the economic base of the traditional, often small, distilleries. I believe that this, too, will succeed.
The addition of sweeteners must be regulated, and must be clearly visible on the label. For centuries, our distilleries have been producing top-quality spirits without adding flavourings or sugar. Labelling constitutes consumer information and ensures a level competitive playing field. This also goes for the raw material.
We made very heavy weather of the definition of 'vodka'. The solution - labelling everything that is not produced from potatoes or grain - is a workable compromise and provides clear information, and I ask you to support this compromise.
(PL) Madam President, first of all, perhaps I can provide you with some information which has not been presented to the House. Last week, the Group of the European People's Party (Christian Democrats) and European Democrats rejected the compromise proposed by the rapporteur. Why was the proposal rejected? The reason was that the group did not agree, by a small majority but a majority nevertheless, with the proposed definition of vodka contained in this proposal. By the same token, there was majority support for acknowledging that vodka is traditionally produced from grain, potatoes or beet molasses. This was the amendment that I tabled together with my colleague Mr Stubb, and I appeal to you to support it.
Why this talk of tradition? I would like remind you that countries, or representatives of countries, which have nothing to do with the tradition of vodka production, cannot behave like the conquistadors who came to South America and stole Mayan gold. This is our tradition, the tradition of the vodka-producing countries, and it should be acknowledged in the regulation.
We should be aware that the Council has also put unprecedented pressure on the European Parliament. A high-ranking official sent a letter to the representatives of 24 Member States and not only referred to the position of the influential lobby group the European Vodka Alliance, but also failed to send this letter to the representatives of two of the countries most involved in this dispute, namely Poland and Lithuania. The opinions of the European Parliament's Committee on Agriculture and Rural Development and the Economic and Social Committee were not taken into account. COPA - COGECA, the European Union farmers' organisations, and the European Union farmers themselves, all support the traditional definition of vodka. Why is this the case? The reason is that European potatoes and grain, as well as five hundred years of tradition, should define the value of this product. It should not be changed simply due to pressure from lobby groups.
We demand equal treatment. Traditionally produced vodka cannot be compared to other similar spirits. That would be contrary to the basic operating principles of the European Union.
Madam President, first of all I would like to congratulate the rapporteur on his report. I consider it to be an excellent piece of work. This report and this debate have, to say the least, provoked a considerable disagreement between many Members, between groups and within groups. I believe that we should support the compromise that has been reached. There are other proposals, but they cover what one specific viewpoint holds to the detriment of the other.
The bottom line should be the quality and the standard of the product. Additives are and must be controlled, but you cannot ban products that have been used for a long time. We have to be aware of the needs of the spirit industry, as well as of consumer protection.
As some have said, this has turned out to be a complex report, with some very strong and different points of view, but we must have an acceptable agreement. Compromise agreements sometimes dilute the original intention of the directive, but on this occasion I believe that this is the best we can achieve at the present time. This is a very important and serious subject and we must get it right. The debate on what vodka is has removed some of the importance of this directive and that is unfortunate, but that sometimes occurs in politics.
I listened to the different contributions and to my two colleagues from Scotland who protested that they have the longest-standing whisky. Where I come from in Northern Ireland we have a little product called Bushmills and we would probably have a good debate as to who actually owned the oldest whiskey on the island of Ireland! I shall conclude on that note.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (DA) Madam President, Commissioner, I am draftsman of the opinion of the Committee on Agriculture and Rural Development, which has been the advisory committee for this proposal. We were almost unanimous in adopting a clear definition to the effect that vodka should be produced from potatoes and grain. It was also the intention that there should be extended cooperation on this matter between the Committee on the Environment, Public Health and Food Safety and the Committee on Agriculture and Rural Development. Unfortunately, I have to say that this is not something we have seen much of in the Committee on Agriculture and Rural Development.
Vodka is a quality product with a very long history, and this is something we should safeguard. We should safeguard vodka production in exactly the same way as we safeguard the production of whisky, cognac and all other spirits in Europe. What I fail to detect in this Parliament is any respect for those people and countries possessing a culture that includes vodka production. It must also be on the basis of short-term interest that vodka is manufactured as an undefined product and as a dumping ground for surplus ingredients. The notion, current in recent years, that consumers are indifferent to the ingredients from which vodka is produced is misconceived. Consumers want information, more information and yet more information.
I should like to close, Madam President, by thanking once more the rapporteur, who has had a difficult job to do but who has managed to put before us a compromise which - if I rightly understand all that has been said in the course of this debate - is capable of being widely accepted.
Let me come back to one of the issues raised, although I agree that this has somewhat overshadowed the very important elements in this piece of legislation.
As expected, the compromise text on vodka was mentioned several times. At the beginning, I said that the Commission had reservations. Those concern the legal basis and not the content of the compromise text. From a technical point of view, the Commission fully endorses the compromise because, in our opinion, it strikes the right balance between the traditional vodka producers and those that produce vodka from other raw materials. It is a fact that many producers have produced vodka legally for many years from raw materials other than potatoes and cereals, and the Commission cannot ignore the legitimate rights and expectations of those producers, as you will understand.
On the other hand, we have also listened carefully to the arguments highlighting tradition and quality. The Commission is not deaf to those arguments. I think that the compromise found strikes the right balance and, apart from some legal aspects, therefore has the Commission's full support. Having said that, the Commission will continue to contribute constructively to the final adoption of this proposal, as soon as the underlying conditions are met.
The debate is closed.
The vote will take place on Tuesday 19 June 2007.
Written statement (Rule 142)
in writing. - (FI) The debate on the Regulation on spirits has culminated in an issue which the Commission pooh-poohed in its proposal: the equal treatment of vodka alongside other strong drinks.
It would be more accurate to say, however, this is about the equal treatment of European cultures. Apart from the fact that the debate on now reminds us of the existence of a European multiculture, it also at the same time shows that there is still much work to be done in the name of unity which respects differences.
The definition of vodka we are wrangling with is in fact a technical amendment to something we already knew about and found to be good: for centuries vodka has been manufactured almost entirely from grain and potatoes. In the EU 90% of all vodka has also been produced from these raw materials. When it comes to defining the ingredients, it is therefore not just a question of the interests of manufacturers and artificial market barriers, but of tradition. The vodka-producing countries, in which 70% of vodka is produced and consumed, do actually know what they are talking about.
The compromise by the rapporteur, Mr Schnellhardt, which in practice would permit the manufacture of vodka from any agricultural product, as long as there is a small mention of it on the label at the back, is inadequate. If we have to end up with a compromise, it should give greater support to the traditional manufacturing method.
The EU's common identity and the legislation that supports that notion must be built on mutual respect, where historical facts are recognised. Our current legislation on spirits is from a time when the vodka-producing countries were not members of the EU, and so it needs to be updated. During the accession negotiations which Finland, Sweden, and countries which joined the Union later on, such as Poland, were involved in, the definition of vodka was passed over and promises were made to put that right in the near future. Now is that time.